Case 1:20-cv-00003-RDA-TCB Document 31 Filed 03/03/20 Page 1 of 1 PageID# 414



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
____________________________________
                                     )
NATIONAL VETERANS LEGAL              )
SERVICES PROGRAM,                    )
                                     )
                  Plaintiff,         )
                                     )
            v.                       ) Civil Action No. 1:20-cv-00003 (RDA/TCB)
                                     )
UNITED STATES DEPARTMENT OF         )
DEFENSE, et al.,                    )
                                    )
                  Defendants.       )
____________________________________)

                                   NOTICE OF HEARING

       PLEASE TAKE NOTICE that on April 3, 2020, at 10:00 am, Defendants will bring on

for hearing their motion to dismiss in the above-captioned action.

Dated: March 3, 2020                         Respectfully submitted,


                                             G. ZACHARY TERWILLIGER
                                             UNITED STATES ATTORNEY

                                             LAUREN A. WETZLER
                                             CHIEF, CIVIL DIVISION

                                                            /s/
                                             JOHN E. SWORDS
                                             Special Assistant United States Attorney
                                             Office of the United States Attorney
                                             Justin W. Williams U.S. Attorney’s Building
                                             2100 Jamieson Avenue
                                             Alexandria, Virginia 22314
                                             Tel: (703) 299-3831
                                             Fax: (703) 299-3983
                                             Email: john.swords@usdoj.gov

                                             Counsel for Defendants
